                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:19-CV-164-D


GREGORY BUSCEMI, et al.,                  )
                                          )
                            Plaintiffs,   )
                                          )
                 v.                       )                     ORDER
                                          )
KAREN BRINSON BELL, Executive             )
Director of the North Carolina State      )
Board of Elections,                       )
                                          )
                           Defendant.     )


        On September 10, 2019, plaintiffs moved for a preUminary injunction [D.E. 12] and filed a

memorandum [D.E. 15] and notices [D.E. 13, 14] in support. On September 11, 2019, plaintiffs

filed an emergency motion to expedite briefing on plaintiffs' motion for a preliminary injunction

[D.E. 17]. On September 12, 2019, defendant responded in opposition [D.E. 19]. On the same day,

plaintiffs replied [D.E. 20].

        The court has considered the record and the parties' filings under the governing standard.

The court agrees with defendant. See [D.E. 19]. Accordingly, the court DENIES plaintiffs' motion

for expedited briefing [D.E. 17].

        SO ORDERED. This .l! day of September 2019.




                                                                                                     !-''

                                                                                                     \   ..




            Case 7:19-cv-00164-D Document 21 Filed 09/13/19 Page 1 of 1
